Citation Nr: 1456391	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  09-31 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by numbness of the vagina, buttocks, and hips, to include as due to service-connected bursitis of the left hip.  

2.  Entitlement to rating in excess of 30 percent for hypothyroidism.  

3.  Entitlement to a rating in excess of 0 percent for gastoesophageal reflux disease (GERD) prior to October 24, 2007, and in excess of 10 percent on and after October 24, 2007.  

4.  Entitlement to a total disability rating for compensation based on individual unemployability, due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from December 1996 to March 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in October 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  Further adjudicatory action by the RO in Atlanta, Georgia, in June 2009 followed, which in part increased the rating assigned for the Veteran's GERD from 0 to 10 percent, effective from October 2007.  Ultimately, this case was certified for appellate review through action of the RO in Lincoln, Nebraska.  

Notice is taken that the issue of the Veteran's TDIU entitlement was not among the issues certified for appellate review, although the record reflects that a claim therefor was set forth by the Veteran in her written statement of July 2014.  On that basis, and inasmuch as a claim for TDIU is one inherent to any claim for increase where unemployability is alleged, see Rice v. Shinseki, 22 Vet. App. 447 (2009), the TDIU matter is before the Board for appellate review.  

Pursuant to her request, the Veteran was afforded a videoconference hearing before the Board in September 2014, a transcript of which is of record.  The record of that hearing remained open for an additional 60 days beyond the date of that proceeding in order to permit the Veteran to submit additional documentary evidence.  No such evidence was received by the Board within the allotted time period or thereafter.  

At her recent hearing, the Veteran offered testimony as to her entitlement to service-connection for an acquired psychiatric disorder, presumably other than the dysthymia already subject to service connection, secondary to her service-connected hypothyroidism.  Such matter has not been developed or certified for appellate review, but must be addressed prior to the Board's review of the intertwined claim for TDIU entitlement.  Such is further addressed in the Remand below.  

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At her September 2014 hearing, the Veteran testified that she received medical care for several years prior to 2013 through Tricare and through Tricare referrals as a dependent of a spouse on active duty.  Complete records relating to that treatment are not now on file and efforts to retrieve same require this claim to be remanded.  In addition, it appears that various VA medical examinations were afforded the Veteran in late 2014, including but not limited to spinal, peripheral nerves, endocrine, gynecological, gastrointestinal, and neuropsychiatric evaluations, and findings therefrom have not been considered by the AOJ to date in connection with the VA compensation issues now before the Board, including claimed numbness of the lower body, hypothyroidism, and GERD.  It, too is problematic that those examinations did not fully assess the cause of the Veteran's lower body numbness or the applicable rating criteria for hypothyroidism and GERD, and, as a result, further examinations and medical opinion evidence are found to be needed.  As well, no VA examination/opinion as to whether the Veteran's left hip bursitis has directly caused or aggravated her lower body numbness has been obtained.  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the decision in Allen v. Principi, 7 Vet. App. 439 (1995), which addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  The amended 38 C.F.R. § 3.310(b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  The Veteran has not been provided notice of the new version; that should be provided on remand.  To whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the Veteran review under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

On remand, the AOJ must also initially develop the issues of TDIU entitlement and the claim for an acquired psychiatric disorder other than depression, secondary to service-connected hypothyroidism, the latter of which is inextricably intertwined with the TDIU matter herein on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain all pertinent Tricare medical records, including those compiled as a result of Tricare-initiated referrals to other medical providers, not already on file and which were compiled prior to 2013.  Once obtained, such records should be made a part of the Veteran's claims folder.  

2.  Obtain all pertinent VA treatment records not already on file for inclusion in the Veteran's VA claims folder.  

3.  Provide the Veteran and her representative notice of the current version of 38 C.F.R. § 3.310.  

4.  Thereafter, afford the Veteran a VA examination in order to establish with clarity the nature and etiology of her claimed numbness of the lower body, including the vagina, buttocks, and hips, and its relationship, if any, to service-connected bursitis of the left hip.  As well, afford the Veteran VA examinations specifically directed to evaluate the nature and severity of her hypothyroidism and GERD. The claims folder should be made available to and reviewed by each VA examiner for use in the study of this case.  Each examination should entail the taking of a complete medical or psychiatric history, as applicable, as well as the conduct of a clinical evaluation and all diagnostic studies deemed warranted by each examiner.  All pertinent diagnoses should be fully set forth.  

As for the claimed numbness of the lower body, the VA examiner(s) should furnish a medical opinion with full supporting rationale as to the following:

(a)  What disorder reasonably accounts for the Veteran's complaints of numbness involving her lower body and what, if any, specific nerves are affected?

(b)  Is it at least as likely as not (50 percent or greater probability) that any disorder manifested by lower body numbness had its onset in service or is otherwise attributable to service or any event therein?

(c)  Is it at least as likely as not (50 percent or greater probability) that any disorder manifested by lower body numbness was directly caused or aggravated by the service-connected bursitis of the left hip?  If it is determined that any such entity was worsened by a service-connected disorder, to the extent that it is possible the examiner should indicate the approximate degree of disability or baseline severity (e.g., mild, moderate, severe) of the disorder(s) before the aggravation.

Aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms. 

5.  Undertake full development and adjudication of the Veteran's claims for TDIU entitlement and for service connection for an acquired psychiatric disorder other than depression already service-connected, secondary to service-connected hypothyroidism, including any medical examinations or opinions deemed necessary by the AOJ.  In this regard, the Veteran should be advised of her right to initiate and perfect any appeal desired as to her claim for secondary service connection for an acquired psychiatric disorder other than dysthymia, in the event that such claim is denied by the AOJ.  

6.  Lastly, readjudicate the issues on appeal, including the Veteran's TDIU entitlement, on the basis of all of the evidence of record and all pertinent legal authority, including but not limited to 38 C.F.R. § 3.310 (2014), as applicable.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, furnish her a supplemental statement of the case and afford her a reasonable period for a response, before returning the case to the Board for further review.  

No action by the appellant is necessary until she receives further notice.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




